LOTTINGER, Judge.
This suit was consolidated with another suit entitled “Elisabeth Foy Brown v. Edwin Edwards et al.,” 321 So.2d 394, No. 10,325 on the docket of this Court. This suit is for damages resulting from the death of the petitioner’s son. The lower court similarly dismissed this suit as it bears against Fireman’s Fund Insurance Company, and the petitioners took this appeal.
For the reasons this day handed down in the suit entitled “Elizabeth Foy Brown vs. Edwin Edwards, et al.,” No. 10,325 on the docket of this Court, judgment of the lower court is hereby affirmed, all costs of this appeal to be paid by petitioner.

Affirmed.